                              Case 3:19-cr-00596-SI                  Document 9            Filed 12/23/19            Page 1 of 2



                                                 UNITED STATES DISTRICT COURT
                                                   FOR THE DISTRICT OF OREGON

         UNITED STATES OF AMERICA                                                                                   ORDER SETTING CONDITIONS
                             V.                                                                                                              OF RELEASE


         Richard Steven Alberts                                                                                       Case Number: 3:19CR00596-SI-01


     IT IS ORDERED that the release of the defendant is subject to the following conditions:

^(1)           The defendant shall not commit any offense In violation of federal, state or local law while on release in this case.'^
               The defendant must cooperate in the collection of a DNA sample if the collection is authorized by 42 U.S.C § i4I35aAA
     [3)       The defendant shall immediately advise the court through Pretrial Services or defense counsel in writing of any change in
               address and telephone number.
ft             The defendant shall appear at all proceedings as required and shall surrender for service of any sentence imposed as directed.
               The defendant shall next appear as directed by U.S. District Court.

                                                               Additional Conditions of Release


     IT IS FURTHER ORDERED that the defendant be released provided that the defendant:
             Report as directed by the U.S. Pretrial Services Office.
             Find and maintain gainful full-time employment, approved schooling or a full-time combination of both, as directed and
               approved by Pretrial Services.
               Do not change place of residence without the prior approval of U.S. Pretrial Services.
               Neither own, possess, nor control any fireann (or any weapon).
               The defendant shall not have direct or indirect contact with the following named persons: Coffee Creek Correctional Staff
               unless prior approval is obtained by U.S. Pretrial Services

                                                              Advice of Penalties and Sanctions


     TO THE DEFENDANT:


               YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

               A violation of any of the foregoing conditbns of release may result in the immediate issuance of a warrant for your arrest, a revocation of
     release, an order of detention, forfeiture of bond, and a prosecution for contempt of court and could result in a term of imprisonment, a fine, or both.

                The commission of any crime while on pre-trial release may result in an additional sentence to a term of imprisonment of not more than ten
     years, ifthe offense is a felony; or a term ofimprisonment of not more than one year, if the offense is a misdemeanor. This sentence shall be in addition
     to any other sentence.

                Federal law makes it a crime punishable by up to ten years of imprisonment, and a $250,000 fine or both to intimidate or attempt to intimidate
     a witne.ss. victim,juror, informant or officer of the court, or to obstruct a criminal investigation. It is also a crime punishable by up to ten years of
     imprisonment, a $250,000 line or both, to tamper with a witness, victim or informant, or to retaliate against a witness, victim or informant, or to threaten
     or attempt to do so.

               If after release, you knowingly fail to appear as required by the conditions of release, or to surrender for the service ofsentence, you may be
     prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

     (1)       an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more, you shall be fined not more than
               $250,000 or imprisoned for no more than ten years, or both:
     (2)       an offense punishable by imprisonment for a tenn of fi ve years or more, but less than fifteen years, you shall be fined not more than $250,000
               or imprisoned for no more than five years, or both;
     (3)       any other felony, you shall be fined not more than $250,000 or imprisoned no more than two years, or both;
     (4)       a misdemeanor. \ oii shall be fined not more than $ 100.000 or imprisoned not more than one year, or both:

                A term of imprisonment imposed for failure to appear or surrender shall be in addition to the sentence for any other offense. In addition, a
     failure to appear may result in the forfeiture of any bond posted.
     1
Case 3:19-cr-00596-SI   Document 9   Filed 12/23/19   Page 2 of 2
